 Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 1 of 29 PageID: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                            :
JANE DOE 1 and JANE DOE 2,                  :    Civil Action No.
individually and on behalf of all others    :
similarly situated,                         :
                                            :    CLASS ACTION COMPLAINT
                       Plaintiffs,          :
                                            :    JURY TRIAL DEMANDED
               v.                           :
                                            :
ALLERGAN, INC. f/k/a INAMED                 :
CORPORATION, ALLERGAN USA,                  :
INC., ALLERGAN plc, McGHAN                  :
MEDICAL CORPORATION, and                    :
INAMED CORPORATION,                         :
                                            :
                       Defendants.          :


                                  CLASS ACTION COMPLAINT

        Plaintiffs Jane Doe 1, a citizen of Maricopa County, Arizona, and Jane Doe 2,1 a citizen

 of Union County, Illinois, on behalf of themselves and all others similarly situated, allege as

 follows upon personal knowledge as to their own experiences and on information and belief as to

 all other matters based on an investigation by counsel, against Allergan, Inc., a corporation

 formed under the laws of Delaware with a principal place of business located at 5 Giralda Farms,

 Dodge Dr, Madison, NJ 07940, Allergan USA, Inc., a corporation formed under the laws of

 Delaware with a principal place of business located at 5 Giralda Farms, Dodge Dr, Madison, NJ


 1
    A pseudonym has been used in place of Plaintiffs’ real names due to privacy concerns.
 Plaintiffs may proceed using a pseudonym at this stage of the case because they have a
 reasonable fear of severe harm in their names being disclosed based upon the facts alleged and
 nature of this case involving sensitive information. See Doe v. Megless, 654 F.3d 404, 408-09
 (3d Cir. 2011) (endorsing a non-comprehensive balancing test, which balances “whether a
 litigant has a reasonable fear of severe harm that outweighs the public’s interest in open
 litigation,” and identifying the “refusal to pursue the case at the price of being publicly
 identified” as an example where courts have permitted plaintiffs to proceed with pseudonyms).
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 2 of 29 PageID: 2



07940, Allergan plc, a corporation formed under the laws of Ireland with a principal place of

business located at 5 Giralda Farms, Dodge Dr, Madison, NJ 07940, as well as McGhan Medical

Corporation, a company previously a part of Inamed Corporation, and Inamed Corporation, a

company that Allergan purchased substantially all of as described further below.

                                 NATURE OF THE ACTION

       1.      Defendant Allergan plc (“Allergan”) manufactures and sells BIOCELL© saline-

filled and silicone-filled breast implants and tissue expanders (“BIOCELL©”). On July 24, 2019,

Allergan announced a worldwide recall of BIOCELL© after the U.S. Food and Drug

Administration (“FDA”) called for the action following new information that Allergan’s

BIOCELL© implants were tied to a vast majority of cases of breast implant-associated anaplastic

large cell lymphoma (“BIA-ALCL”) not seen with other textured implants. Allergan announced

that BIOCELL© would no longer be sold or distributed in any market.

       2.      BIA-ALCL is a type of non-Hodgkin’s lymphoma (cancer of the immune

system). In most cases, BIA-ALCL is found in the scar tissue and fluid near the implant, but in

some cases, it can spread through the body. Even if an individual’s risk of developing BIA-

ALCL is considered low, this cancer is serious and can lead to death, especially if not treated

promptly. BIA-ALCL can be treated with surgery to remove the implant and surrounding scar

tissue, and in some patients, may also require treatment with chemotherapy and radiation

treatment. The recommended diagnostic testing for BIA-ALCL is invasive. The Directions for

Use (“DFU”) for doctors provides in pertinent part: “When testing for ALCL, collect fresh

seroma fluid and representative portions of the capsule, and send for pathology tests to rule out

ALCL.” The symptoms of BIA-ALCL may occur well after the surgical incision has healed,

often years after the implant placement.



                                              -2-
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 3 of 29 PageID: 3



       3.      In its July 24, 2019 announcement, the FDA stated that there are 573 cases of

BIA-ALCL worldwide and that 33 people have died, a “signiﬁcant increase” since the FDA’s

last update earlier in 2019 -- reﬂecting 116 new cases and 24 more deaths. The FDA stated that

the risk of developing BIA-ALCL with Allergan BIOCELL© textured implants is about six times

that of becoming ill with textured implants from other manufacturers available in the U.S. The

FDA noted that of the 573 cases of BIA-ALCL, 481, or more than 80%, were attributed to

Allergan implants, and of the 33 deaths caused by BIA-ALCL, 12 of the 13 patients for whom

the implant manufacturer was known had an Allergan implant when they were diagnosed. Dr.

Amy Abernethy, principal FDA deputy commissioner stated: “Based on new data, our team

concluded that action is necessary at this time to protect the public health.” She further stated:

“Once the evidence indicated that a specific manufacturer’s product appeared to be directly

linked to significant patient harm, including death, the FDA took action.”

       4.      The recalled BIOCELL© products are:

               Allergan Natrelle Saline-Filled Breast Implants (formerly McGhan
               RTV Saline-Filled Mammary Implant) approved under P990074. The
               following are the textured styles:

                      •   Style 163: BIOCELL Textured Shaped Full Height, Full
                          Projection Saline Breast Implants
                      •   Style 168: BIOCELL Textured Round Moderate Profile Saline
                          Breast Implants, also referred to as 168MP (168 Moderate
                          Profile)
                      •   Style 363: BIOCELL Textured Shaped Moderate Height, Full
                          Projection Saline Breast Implants, Allergan catalog includes
                          363LF, or 363 Low Height Full Projection
                      •   Style 468: BIOCELL Textured Shaped Full Height Moderate
                          Projection Saline Breast Implants

               Allergan Natrelle Silicone-Filled Textured Breast Implants (formerly
               Inamed Silicone-Filled Breast Implants) approved under P020056. The
               following are the textured styles:



                                               -3-
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 4 of 29 PageID: 4



                  •   Style 110: BIOCELL Textured Round Moderate Projection Gel
                      Filled Breast Implants
                  •   Style 115: BIOCELL Textured Round Midrange Projection
                      Gel Filled Breast Implants
                  •   Style 120: BIOCELL Textured Round High Projection Gel
                      Filled Breast Implants
                  •   Style TRL: Natrelle Inspira BIOCELL Textured Responsive
                      Silicone-Filled Breast Implants
                  •   Style TRLP: Natrelle Inspira BIOCELL Textured Responsive
                      Silicone-Filled Breast Implants
                  •   Style TRM: Natrelle Inspira BIOCELL Textured Responsive
                      Silicone-Filled Breast Implants
                  •   Style TRF: Natrelle Inspira BIOCELL Textured Responsive
                      Silicone-Filled Breast Implants
                  •   Style TRX: Natrelle Inspira BIOCELL Textured Responsive
                      Silicone-Filled Breast Implants
                  •   Style TCL: Natrelle Inspira BIOCELL Textured Cohesive
                      Silicone-Filled Breast Implants
                  •   Style TCLP: Natrelle Inspira BIOCELL Textured Cohesive
                      Silicone-Filled Breast Implants
                  •   Style TCM: Natrelle Inspira BIOCELL Textured Cohesive
                      Silicone-Filled Breast Implants
                  •   Style TCF: Natrelle Inspira BIOCELL Textured Cohesive
                      Silicone-Filled Breast Implants
                  •   Style TCX: Natrelle Inspira BIOCELL Textured Cohesive
                      Silicone-Filled Breast Implants
                  •   Style TSL: Natrelle BIOCELL Textured Soft Touch Silicone-
                      Filled Breast Implants
                  •   Style TSLP: Natrelle BIOCELL Textured Soft Touch Silicone-
                      Filled Breast Implants
                  •   Style TSM: Natrelle BIOCELL Textured Soft Touch Silicone-
                      Filled Breast Implants
                  •   Style TSF: Natrelle BIOCELL Textured Soft Touch Silicone-
                      Filled Breast Implants
                  •   Style TSX: Natrelle BIOCELL Textured Soft Touch Silicone-
                      Filled Breast Implants

           Natrelle 410 Highly Cohesive Anatomically Shaped Silicone Filled
           Breast Implants approved under P040046. The following are the textured
           styles:

                  •   Style 410FM
                  •   Style 410FF
                  •   Style 410MM
                  •   Style 410 MF

                                        -4-
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 5 of 29 PageID: 5



                      •   Style 410 FL
                      •   Style 410 ML
                      •   Style 410 LL
                      •   Style 410 LM
                      •   Style 410 LF
                      •   Style 410 FX
                      •   Style 410 MX
                      •   Style 410 LX

               Allergan tissue expanders for the breast that have BIOCELL texturing
               originally cleared as:

                      •   Natrelle 133 Plus Tissue Expander (K143354)
                      •   Natrelle 133 Tissue Expander with Suture Tabs (K102806)

       5.      On July 30, 2019, Carrie Strom, Senior Vice President, U.S. Medical Aesthetics,

Allergan plc, sent the following letter to “Allergan Plastic Surgery Customer[s]”:

               Dear Allergan Plastic Surgery Customer,

               In follow-up to Allergan’s voluntary recall of unused BIOCELL®
               products, we created the BIOCELL® Replacement Warranty for all
               patients currently implanted with BIOCELL® textured implants.

               For patients in the U.S. who, as a result of the recall announcement on
               July 24, 2019, choose to replace their BIOCELL® textured devices
               with smooth devices in consultation with their plastic surgeon,
               Allergan will provide Allergan smooth device replacements for free.
               The program will run for 24 months, until July 24, 2021, and will apply to
               revision surgeries on or after the date of the recall announcement, July 24,
               2019.

               The decision to get a breast implant revision is a personal decision
               between patients and their plastic surgeons, and must be decided based on
               the appropriate discussion of benefits and risks. As part of this program,
               Allergan will not provide surgical fee assistance to revision patients.
               This decision is in-line with the FDA’s recommendation not to remove
               textured implants or other types of breast implants in patients who have no
               symptoms of Breast Implant Associated Anaplastic Large Cell Lymphoma
               (“BIA-ALCL”) due to the low risk of developing BIA-ALCL. Patients
               who decide to keep their BIOCELL® textured devices will continue to be
               covered under the NATRELLE® ConfidencePlus® warranty, which
               includes reimbursement for up to $1,000 in diagnostic fees and up to
               $7,500 in surgical fees related to diagnosing and treating BIA-ALCL.


                                               -5-
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 6 of 29 PageID: 6



               Some frequently asked questions about this policy are attached. You may
               initiate a replacement request under the BIOCELL® Replacement
               Warranty by talking with your Allergan Plastic Surgery Sales
               representative or by contacting the Allergan Product Surveillance team
               prior to surgery at 1-800-624-4261.

               Sincerely,
               Carrie Strom
               Senior Vice President, U.S. Medical Aesthetics
               Allergan plc

See Exhibit A (July 30, 2019 letter from Strom to Allergan Plastic Surgery Customers)

(emphasis added). Allergan’s decision as set forth in its July 30, 2019 letter not to provide

surgical fee assistance for breast implant revision, but instead to provide only free smooth device

replacements and limited reimbursement for diagnostic and surgical fees, is insufficient.

       6.      In violation of federal law requiring Allergan to report adverse events to the FDA,

and in order to conceal from doctors and the public, the full extent of the risks of BIOCELL©

products, Allergan submitted adverse event reports with incorrect manufacturer names, including

“Santa Barbra” and “Costa Rica,” instead of under the name “Allergan.”

       7.      Allergan received a substantial benefit from selling thousands of the recalled

BIOCELL© products from 2006 through July 24, 2019 at the expense of Plaintiffs and the Class

(as defined below) who are exposed to the risk of developing BIA-ALCL, a serious and deadly

disease. Plaintiffs thus bring this action individually and on behalf of others in the United States

who have recalled BIOCELL© textured breast implants and tissue expanders to seek relief for

damages caused by Defendants’ conduct at their expense. Plaintiffs and the Class will be forced

to expend substantial sums for the removal of the recalled implants, surgical and diagnostic fees,

and/or medical monitoring and invasive diagnostic procedures required as a result of their

exposure to the risk of contracting BIA-ALCL. Plaintiffs seek relief individually and for the




                                               -6-
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 7 of 29 PageID: 7



Class to remedy the harms from Defendants’ sale of recalled BIOCELL© products to Plaintiffs

and the Class.

                                           THE PARTIES

       8.        Plaintiff Jane Doe 1, identified as such to protect her privacy, was a citizen of the

State of Illinois at all times relevant to this action. In October 2016, Plaintiff Jane Doe 1 was

implanted with a BIOCELL© recalled product, Natrelle 410 Cohesive Anatomically Shape

Silicone filled breast implant, Reference number FF 410375. At the time of the procedure,

Plaintiff Jane Doe 1 lived in Illinois and paid approximately $15,000 for the BIOCELL© product

and the procedure. Plaintiff Jane Doe 1 would not have had the recalled BIOCELL© product

implanted had she known prior to the procedure that implantation with BIOCELL© would subject

her to the risk of contracting BIA-ALCL, as well as the costs associated with removal, surgical,

and diagnostic fees, medical monitoring, and invasive diagnostic procedures to detect BIA-

ALCL. Plaintiff Jane Doe 1 wants the recalled BIOCELL© product removed from her body at

Defendants’ full expense.

       9.        Plaintiff Jane Doe 2, identified as such to protect her privacy, was a citizen of the

state of Illinois at all times relevant to this action. In 2013, Plaintiff Jane Doe 2 was implanted

with a BIOCELL© recalled product, Natrelle Silicone-Filled Breast Implant Style 120, Reference

number 120-340. At the time of the procedure, Plaintiff Jane Doe 2 lived in Illinois and paid

approximately $6,000 for the BIOCELL© product and the procedure (including a breast lift). In

approximately June 2019, Plaintiff Jane Doe 2 had the BIOCELL© recalled product explanted

and paid approximately $10,000 for the explant procedure (including a breast lift). Currently,

Plaintiff Jane Doe 2 does not have breast implants. Plaintiff Jane Doe 2 would not have had

recalled BIOCELL© product implanted had she known prior to the procedure that implantation



                                                 -7-
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 8 of 29 PageID: 8



with BIOCELL© would subject her to the risk of contracting BIA-ALCL and the costs associated

with removal, surgical and diagnostic fees and medical monitoring to detect BIA-ALCL, as well

as the cost of the explant procedure.

       10.     Defendant Allergan plc is a publicly-traded corporation whose headquarters are in

Dublin, Ireland. Allergan’s administrative headquarters in the United States are located in the

States of New Jersey and California.

       11.     Defendant Allergan, Inc., formerly known as Inamed Corporation (“Inamed”),

and prior to that known as McGhan Medical Corporation (“McGhan”), is a wholly-owned

subsidiary of Allergan plc and is incorporated under the laws of Delaware, with its principal

place of business in New Jersey.

       12.     Defendant Allergan USA, Inc. is a wholly-owned subsidiary of Allergan plc and

is incorporated under the laws of Delaware, with its principal place of business in New Jersey.

       13.     Defendant McGhan Medical Corporation (“McGhan”) previously served the

North American aesthetic medicine and reconstructive surgery markets. McGhan developed,

manufactured, and sold plastic and reconstructive surgery (“PRS”) products (primarily saline-

filled breast implants and tissue expanders). It sold primarily to plastic surgeons, dermatologists,

cosmetic surgeons, and other medical practitioners in the United States and Canada. McGhan

changed its name to Inamed Corporation (“Inamed”) in 1986.

       14.     Defendant Inamed was a global surgical and medical device company engaged in

the development, manufacturing, and marketing of products for the plastic and reconstructive

surgery, aesthetic medicine, and obesity markets. Inamed sold a variety of lifestyle products,

including breast implants for cosmetic augmentation and breast implants for reconstructive

surgery following a mastectomy. In March 2006, Allergan purchased substantially all of Inamed



                                               -8-
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 9 of 29 PageID: 9



including Inamed’s outstanding common stock, as well as Inamed’s wholly-owned subsidiary,

McGhan.

       15.     At all relevant times, each Defendant acted in all aspects as the agent and alter

ego of each other, and reference to “Allergan,” “Defendant” or “Defendants” herein refers to

each and every Defendant individually and collectively.

                                 JURISDICTION AND VENUE

       16.     This Court has subject matter jurisdiction over this class action pursuant to 28

U.S.C. § 1332, as amended by the Class Action Fairness Act of 2005, because the matter in

controversy exceeds $5 million, exclusive of interest and costs, and is a class action in which

Plaintiffs and some members of the Class are citizens of states different than Defendants. See 28

U.S.C. § 1332(d)(2)(A).

       17.     This Court has personal jurisdiction over Defendants because Defendants conduct

substantial business in New Jersey and within this District. Defendants have sufficient minimum

contacts with New Jersey and intentionally avail themselves of the consumers and markets

within New Jersey through the promotion and sale of their products, including now-recalled

BIOCELL©.

       18.     Venue properly lies in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the acts giving rise to Plaintiffs’ claims occurred in this District and because

Defendants are subject to personal jurisdiction within this District.

                                  FACTUAL ALLEGATIONS

       I.      Breast Implants and ALCL.

       19.     A breast implant is a prosthetic product used to change the size, shape, and

contour of a woman’s breast. There are three general types of breast implant products, defined by



                                                -9-
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 10 of 29 PageID: 10



their filler material: saline solution, silicone gel, and composite filler. Breast implants are

available in various sizes and can have either a smooth or textured shell.

       20.     Approximately 300,000 total breast implants are placed per year in the U.S. From

2000 to 2016, the number of breast augmentations in the United States rose 37%, and

reconstructions after mastectomy rose 39%.

       21.     In 2011, a summary of published studies, evidence, and reports was published that

identified 27 cases of ALCL, and concluded that there was an association between breast

implants and ALCL. In January 2011, the FDA released a report on BIA-ALCL, listing as its

primary finding the following: “[b]ased on the published case studies and epidemiological

research, the FDA believes that there is a possible association between breast implants and

ALCL.” The FDA further noted that, while it was not prepared to associate a particular type of

breast implant with BIA-ALCL, “ALCL has been found more frequently in association with

breast implants having a textured outer shell rather than a smooth outer shell.”

       22.     The natural occurrence of ALCL is 1/300,000. However, the FDA recently cited

to studies that place the estimated current risk of BIA-ALCL in women with textured implants to

be between 1:3,817 and 1:30,000. This is consistent with risks reported in Europe. A December

2016 update from Australia’s Therapeutic Goods Administration (“TGA”) reported a risk of

1:1,000 to 1:10,000 for textured implants.

       23.     In March 2015, an analysis identified 173 cases of ALCL. That same month, the

French National Cancer Institute announced, “There is a clearly established link between the

occurrence of this disease and the presence of a breast implant.”




                                               - 10 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 11 of 29 PageID: 11



        24.    On May 19, 2016, the World Health Organization (“WHO”) gave the disease an

official designation as “BIA-ALCL” and classified it as a distinct clinical entity, separate from

other categories of ALCL.

        25.    In November 2016, Australia’s TGA convened an expert advisory panel to

discuss the association between breast implants and ALCL and provide ongoing advice.

        26.    On March 21, 2017, the FDA released a safety communication updating the

current understanding of BIA-ALCL. In the Updated Safety Alert, the FDA recognized the

WHO’s designation that BIA-ALCL can occur after a patient receives breast implants, and stated

that “[a]t this time, most data suggest that BIA-ALCL occurs more frequently following

implantation of breast implants with textured surfaces rather than those with smooth surfaces.”

        27.    In May 2017, a global analysis of forty governmental databases identified 363

cases of BIA-ALCL with 258 being reported to the FDA.

        28.    A September 2017 update from the FDA reported that the agency had received a

total of 414 medical device reports (“MDRs”) related to breast implants and ALCL, including

nine deaths.

        29.    On May 9, 2018, Australia’s TGA reported 72 cases of ALCL in Australian

patients.

        II.    Allergan’s Repeated Attempts to Conceal the Risks of ALCL Associated with
               its Breast Implants.

        30.    In 1976, Congress passed the Medical Device Amendments (“MDA”) to the

Federal Food, Drug and Cosmetic Act (“FDCA”). Upon enactment of the MDA, the FDA

deemed saline-filled breast implants as Class II devices, to be reviewed through a premarket

notification process. The devices could be publicly sold so long as manufacturers later provided

“reasonable assurance” of the products’ safety and effectiveness. 21 U.S.C. § 360e(d)(2). In

                                              - 11 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 12 of 29 PageID: 12



1988, in response to growing safety concerns, the FDA re-classified both saline-filled and

silicone gel-filled breast implants as Class III devices requiring premarket approval (“PMA”).

        31.      In April 1991, upon final publication of new regulations, the FDA began requiring

breast implant manufacturers to obtain specific premarket approval by the FDA for any silicone

gel-filled breast implants. Through its PMA process, the FDA engages in scientific evaluations

of the safety and effectiveness of Class III medical devices. The FDA considers Class III devices

to create the greatest risk to human safety, necessitating the implementation of special controls,

including the requirement to obtain PMA under 21 U.S.C. § 360 prior to marketing the product

to the public.

        32.      A PMA application must contain certain information which is critical to the

FDA’s evaluation of the safety and efficacy of the medical device at issue. A PMA and/or PMA

Supplement Application must provide:

                 a.     Proposed indications for use;

                 b.     Device description including the manufacturing process;

                 c.     Any marketing history;

                 d.     Summary of studies (including non-clinical laboratory studies, clinical
                        investigations involving human subjects, and conclusions from the study
                        that address benefit and risk;

                 e.     Each of the functional components or ingredients of the device;

                 f.     Methods used in manufacturing the device, including compliance with
                        current good manufacturing practices; and

                 g.     Any other data or information relevant to an evaluation of the safety and
                        effectiveness of the device known or that should be reasonably known to
                        the manufacturer from any source, including information derived from
                        investigations other than those proposed in the application from
                        commercial marketing experience.




                                                 - 12 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 13 of 29 PageID: 13



       33.     Allergan’s Natrelle® silicone-filled breast implants are Class III medical devices

receiving pre-market approval by the FDA in November 2006.

       34.     As conditions of the 2006 approval, the FDA required Allergan to conduct six

post-approval studies to characterize the long-term performance and safety of the devices. The

post-approval studies for Allergan’s Natrelle® Silicone-Filled breast implants included:

                a. Core Post-Approval Studies (Core Studies) – To assess long-term clinical
                   performance of breast implants in women that enrolled in studies to support
                   premarket approval applications. These studies were designed to follow
                   women for 10 years after initial implantation.

                b. Large Post-Approval Studies (Large Studies) – To assess long-term outcomes
                   and identify rare adverse events by enrolling more than 40,000 silicone gel-
                   filled breast implant patients, following them for 10 years.

                c. Device Failure Studies (Failure Studies) – To further characterize the modes
                   and causes of failure of explanted devices over a 10-year period.

                d. Focus Group Studies – To improve the format and content of the patient
                   labeling.

                e. Annual Physician Informed Decision Survey (Informed Decision Study) – To
                   monitor the process of how patient labeling is distributed to women
                   considering silicone gel-filled breast implants.

                f. Adjunct Studies – To provide performance and safety information about
                   silicone gel-filled breast implants for the period when implants could only be
                   used for reconstruction and replacement of existing implants.

       35.     The PMA provided that “[f]ailure to comply with any post-approval requirement

constitutes a ground for withdrawal of approval of a PMA. Commercial distribution of a device

that is not in compliance with these conditions is a violation of the act.”

       36.     After receiving premarket approval for a Class III device, manufacturers are

subject to a continuous obligation to comply with Medical Device Reporting pursuant to 21

U.S.C. § 360i(a)(1) and 21 C.F.R. § 803.50(a). Significant to this action, manufacturers are

required to file adverse event reports with the FDA.


                                                - 13 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 14 of 29 PageID: 14



       37.      The primary responsibility for timely and accurately communicating complete,

accurate, and current safety and efficacy information related to medical devices, such as

Allergan’s Natrelle® Silicone-Filled breast implants, rests with the manufacturer.

       38.      This primary reporting obligation instills in the manufacturer a duty to vigilantly

monitor all reasonably available information, to closely track clinical experiences, and to fully

and promptly report all relevant information, specifically but not limited to adverse events, to the

FDA, the healthcare community, and consumers.

       39.      According to the FDA, the purpose of filing the reports is to monitor device

performance, detect potential device-related safety issues, and contribute to benefit-risk

assessments.2

       40.      These reports can be accessed on the FDA’s Manufacturer and User Facility

Device Experience (“MAUDE”). Running a search on MAUDE as of the date of this Complaint

generates approximately 300 BIA-ALCL cases and approximately 1,400 injury reports.

       41.      In order to conceal the true number of adverse event reports, Allergan reported

adverse event reports with incorrect manufacturer names, including “Santa Barbra” and “Costa

Rica,” instead of under the name Allergan.3 As a result, consumers, healthcare professionals, and

the FDA were unable to detect trends in Allergan’s products, depriving the market of the

necessary information to make an informed decision about whether Allergan’s products were

safe and effective.




2
   See https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfMAUDE/search.CFM (last visited
Aug. 15, 2019).
3
  See also
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfmaude/Detail.cfm?MDRFOI__ID=752170
8 (last visited Aug. 10, 2019) (listing “Costa Rica”).


                                               - 14 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 15 of 29 PageID: 15



        42.    Equally as troubling, Allergan’s practice was to “bury evidence of ruptures and

other injuries by reporting them as routine events that did not require public disclosure” until

2017.4 This was done through filing “Alternative Summary Reports” (“ASR”) for multiple

adverse event reports all at one time, instead of filing an adverse event report for each individual

adverse event. The ASRs require less detail and are not publicly available through the MAUDE

website.

        43.    In 2017, the FDA no longer permitted the filing of ASRs.5 Prior to 2017, there

were, on average, fewer than 200 breast implant injuries reported a year. In 2017, this number

skyrocketed to 4,567 adverse events, and nearly doubled to 8,242 in the first half of 2018.

        44.    Due to Allergan’s reporting practices, medical professionals and consumers

relying on the public reports would be unable to draw an accurate conclusion about the safety of

a particular medical device.

        45.    Indeed, Allergan reported a case of possible BIA-ALCL through a non-public

ASR.6

        46.    Under state laws, including those of Illinois and New Jersey which do not impose

duties or requirements materially different from those imposed by federal law, the manufacturer




4
   See https://www.icij.org/investigations/implant-files/breast-implant-injuries-kept-hidden-as-
new-health-threats-surface (last visited Aug. 15, 2019).
5
    See https://www.medtechdive.com/news/fda-ends-alternative-reporting-program-pledges-to-
make-maude-user-friendly/557465/ (last visited Aug. 15, 2019).
6
  See
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfmaude/Detail.cfm?MDRFOI__ID=752170
8 (last visited Aug. 15, 2019) (“[A] possible association has been identified between breast
implants and the rare development of anaplastic large cell lymphoma (alcl), a type of non-
hodgkin[]s lymphoma.”).


                                               - 15 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 16 of 29 PageID: 16



must precisely monitor its own manufacturing and quality control processes, and its market

representations and warranties.

       47.      Time is of the essence when monitoring and reporting adverse events, especially

those indicating an association between a medical product and breast cancer, ALCL and/or BIA-

ALCL, as required by federal regulations, as well as by Illinois and New Jersey law.

       48.      Delayed reporting prevents the healthcare community and the public from timely

learning of risks which inevitably play a part in their decision-making, including by both

physicians and consumers, regarding treatments and procedures, and thereby exposes countless

additional women to potential harm.

       49.      Allergan failed to report adverse events from the post-market approval studies

commissioned as part of the implant’s PMA approval that would have led to reports suggesting

the devices’ contribution to serious injury.

       50.      Had Defendants not intentionally failed to comply with their clearly-established

post-market surveillance obligations, Plaintiffs and the Class would have decided against

implantation.

       51.      Under applicable state law, which does not impose duties or requirements

materially different from those imposed by federal law, Allergan had a duty to exercise

reasonable care in adequately warning Plaintiffs, Class members, and/or implanting medical

professionals about the dangers of Allergan’s Natrelle® Silicone-Filled breast implants, and

about all adverse events of which Allergan became aware, and further, had a post-market duty to

identify, monitor, and report all adverse events and all risks associated with the product.

       52.      Despite having knowledge and possession of evidence showing that the use of

Allergan’s Natrelle® Silicone-Filled breast implants was dangerous and likely to place



                                               - 16 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 17 of 29 PageID: 17



consumers’ health at serious risk, as detailed further below, Allergan refused or recklessly failed

to identify, disclose, and warn of the health hazards and risks associated with the product, and

about all adverse events that were known to Allergan.

       53.     Pursuant to 21 C.F.R. § 814.39(d)(1)-(2), Allergan was permitted to unilaterally

make “[l]abeling changes that add or strengthen a contraindication, warning, precaution, or

information about an adverse reaction for which there is reasonable evidence of a causal

association” in order to “reflect newly acquired information.”

       54.     From 2006 through the date of Plaintiffs’ implants, Allergan continually acquired

new information regarding the strong association between its Natrelle® and BIOCELL©

implants and the development of BIA-ALCL; an association that was significantly higher than

any other textured breast implant.

       55.     Based on the newly acquired information, Allergan had the right to unilaterally

make changes to the directions for use (“DFU”) for its Natrelle® and BIOCELL© implants to

add or strengthen the warnings about the causal association between the product and the

development of BIA-ALCL.

       56.     Rather than exercise its right to unilaterally strengthen the information about the

link between its product and BIA-ALCL, Allergan instead actively concealed its acquired

knowledge of the causal link through its manipulation of adverse event reports and other public

reports as described above.

       57.     Additionally, under applicable state laws, which do not impose duties or

requirements materially different from those imposed by federal law, Allergan had a duty to

revise its product labeling after becoming aware of otherwise undisclosed dangers in its




                                              - 17 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 18 of 29 PageID: 18



Natrelle® and BIOCELL© breast implant products. Allergan refused and recklessly and

intentionally failed to do so.

        58.     Under applicable state laws, which do not impose duties or requirements

materially different from those imposed by federal law, Allergan was required at all material

times to promptly report any information suggesting that one of its products may have

contributed to a serious injury, or had malfunctioned, and the malfunction would be likely to

contribute to a serious injury if it were to recur.

        59.     Allergan’s insufficient follow-up rates and inadequate data, as detailed above,

establish and confirm Allergan’s reckless and intentional disregard for the safety of hundreds of

thousands of women in the United States.

        60.     Each of the above-cited deficiencies in Allergan’s post-market compliance,

including those described above, was a “failure to comply with any post-approval requirement”

and each constituted a ground for withdrawal of the PMA. Defendants’ conduct violated

Defendants’ duties under the law.

        61.     Notwithstanding Allergan’s failures to comply with post-approval requirements,

including the failures described above, Allergan continued to commercially distribute its

Natrelle® and BIOCELL© breast implants. As expressly provided in the PMA, such distribution

was a violation of federal law.

        62.     Had Allergan substantially complied with the PMA, rather than flagrantly,

recklessly, and intentionally underperforming the post-approval requirements as alleged above,

Allergan’s disclosures would have led to much wider knowledge of the risks associated with

Allergan’s products. In addition, Allergan’s physician and patient labeling would have materially




                                                 - 18 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 19 of 29 PageID: 19



changed over time, and patients including Plaintiffs, and medical providers including Plaintiffs’

physicians, would not have purchased or implanted Allergan’s products.

                                    CLASS ALLEGATIONS

       63.     Plaintiffs bring this action individually and as a class action, pursuant to FED. R.

CIV. P. 23(a), 23(b)(2) and/or 23(b)(3). Specifically, the Class consists of the following:

               Nationwide Class: All persons in the United States who have been implanted

               with BIOCELL© saline-filled or silicone-filled breast implants or tissue expanders

               that have been recalled by the FDA.

       Or, in the alternative,

               Illinois Subclass: All persons in Illinois who have been implanted with

               BIOCELL© saline-filled or silicone-filled breast implants or tissue expanders that

               have been recalled by the FDA.

       64.     Together, the National Class and the Illinois Subclass shall be collectively

referred to herein as the “Class.” Excluded from the Class are Defendants and their employees,

officers and directors; and the Judge(s) assigned to this case.

       65.     Plaintiffs reserve the right to redefine the Class prior to class certification.

       66.     The rights of each member of the Class were violated in a similar fashion based

upon Defendants’ uniform actions.

       67.     This action has been brought and may be properly maintained as a class action for

the following reasons:

               a.        Numerosity: Members of the Class are so numerous that their individual

joinder is impracticable. Plaintiffs are informed and believe that the proposed Class contains at

least thousands of individuals in whom recalled BIOCELL© products were implanted from 2006



                                                - 19 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 20 of 29 PageID: 20



through July 24, 2019. The Class is therefore sufficiently numerous to make joinder

impracticable, if not impossible. The precise number of Class members is unknown to Plaintiffs

at this time, but the Class members are readily ascertainable and can be identified by Defendants’

records.

                  b.   Existence and Predominance of Commons Questions of Fact and Law:

Common questions of law and fact exist as to all members of the Class. These questions

predominate over any questions affecting only individual Class members. These common legal

and factual questions include, without limitation:

              i.       Whether Defendants were unjustly enriched by the sale of
                       BIOCELL© recalled products;

             ii.       Whether Defendants were negligent in selling BIOCELL© recalled
                       products;

            iii.       Whether Defendants failed to warn consumers regarding the risks
                       of the BIOCELL© recalled products;

            iv.        Whether Defendants’ practices constitute unfair or deceptive acts
                       or practices under the Illinois Consumer Fraud Act;

             v.        The appropriate nature of class-wide equitable relief; and

            vi.        The appropriate measurement of restitution and/or measure of
                       damages to Plaintiffs and members of the Class.

These and other questions of law or fact which are common to the members of the Class

predominate over any questions affecting only individual members of the Class.

                  c.   Typicality: Plaintiffs’ claims are typical of the claims of all members of

the Class who were implanted with recalled BIOCELL© products.

                  d.   Adequacy: Plaintiffs are adequate representatives of the Class because

their interests do not conflict with the interests of the Class that they seek to represent; they have

retained counsel competent and highly experienced in complex class action litigation and they


                                                - 20 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 21 of 29 PageID: 21



intend to prosecute this action vigorously. The interests of the Class will be fairly and adequately

protected by Plaintiffs and their counsel.

               e.      Superiority: A class action is superior to other available means of fair and

efficient adjudication of the claims of Plaintiffs and the Class. The injury suffered by each Class

member is relatively small in comparison to the burden and expense of individual prosecution of

the complex and extensive litigation necessitated by Defendants’ conduct. It would be virtually

impossible for members of the Class to individually and effectively redress the wrongs done to

them. Even if the members of the Class could afford such individual litigation, the court system

could not. Individualized litigation presents a potential for inconsistent or contradictory

judgments. Individualized litigation also increases the delay and expense to all parties, and to the

court system, presented by the complex legal and factual issues of the case. By contrast, the class

action device presents far fewer management difficulties, and provides the benefits of single

adjudication, an economy of scale, and comprehensive supervision by a single court.

                                     CAUSES OF ACTION

                                      COUNT I
                         STRICT LIABILITY-FAILURE TO WARN
                                 On Behalf of the Class

       68.     Plaintiffs and the Class incorporate by reference all preceding paragraphs.

       69.     Defendants had a duty to warn Plaintiffs and the Class members regarding the

true risks associated with BIOCELL© implants through submitting accurate adverse event reports

as well as amending its warnings contained within the product DFUs.




                                               - 21 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 22 of 29 PageID: 22



       70.     In and around the date of Plaintiff Jane Does 2’s implant surgery, Allergan did not

include any warning within its Directions for Use (“DFU”) for the Natrelle 120 implants7.

       71.     In or around the date of Plaintiff Jane Doe 1’s implant surgery, Allergan included

the following warning within its DFU for the Natrelle 410 implants8:

       Anaplastic Large Cell Lymphoma


               •   Based on information reported to FDA and found in medical literature, a
                   possible association has been identified between breast implants and the rare
                   development of anaplastic large cell lymphoma (ALCL), a type of non-
                   Hodgkin’s lymphoma. Women with breast implants may have a very small
                   but increased risk of developing ALCL in the fluid or scar capsule adjacent to
                   the implant.

               •   ALCL has been reported globally in patients with an implant history that
                   includes Allergan’s and other manufacturers’ breast implants.

However, the above warning failed to relay Allergan’s actual knowledge of the clear causal

connection between its BIOCELL© implants and BIA-ALCL, an association that was

significantly greater than the risk posed by “other manufacturers’ breast implants.”

       72.     Beginning in 2006, Defendants continually acquired new information regarding

the true risks with BIOCELL© implants and their clear causal connection to BIA-ALCL but

failed to warn Plaintiffs, Class members, and their physicians by not submitting accurate adverse

action reports and failing to unilaterally strengthen their warnings. Defendants’ failure to submit

accurate adverse event reports made their warning inadequate and the implants defective.

       73.     Pursuant to 21 C.F.R. § 814.39(d)(1)-(2), Allergan was permitted to unilaterally

make “[l]abeling changes that add or strengthen a contraindication, warning, precaution, or

7
  https://web.archive.org/web/20131108204233/http://www.allergan.com/assets/pdf/L034-
03_Silicone_DFU.pdf. (last visited August 15, 2019)
8
  https://www.allergan.com/miscellaneous-pages/allergan-pdf-files/l3717_410_dfu, pg. 21 (last
visited August 15, 2019).


                                              - 22 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 23 of 29 PageID: 23



information about an adverse reaction for which there is reasonable evidence of a causal

association” in order to “reflect newly acquired information.”

        74.    Despite Allergan’s ability to unilaterally strengthen its warning regarding the

newly acquired knowledge of the link between BIOCELL© implants and BIA-ALCL, it instead

chose to actively conceal this knowledge and causal association through its manipulation of

adverse event reports and other reporting data.

        75.    Had Allergan properly reported those adverse events, the FDA would have

required it to add warnings to the label or otherwise disseminate the additional adverse event

information to the implanting doctors at a minimum, and would have required the BIOCELL©

implants to be recalled sooner. This is confirmed by the FDA’s 2019 request that BIOCELL©

implants be recalled and removed from the market once Allergan disclosed the true causal

association between the implants and BIA-ALCL.

        76.    Moreover, if implanting physicians had been provided with the appropriate

warnings regarding the causal connection between BIOCELL© implants and BIA-ALCL, they

would have chosen to use an alternative product that did not present such a high risk of BIA-

ALCL.

        77.    Defendants’ breach of their duty to warn have caused Plaintiffs and Class

members damages in the form of surgical costs of removal of the products and/or the surgical

and diagnostic fees and medical monitoring and invasive diagnostic procedures associated with

retention of the products.

        78.    Plaintiffs and Class members would not have purchased, chosen, and/or paid for

all or part of the BIOCELL© implants had they known that they would be exposed to the risk of

developing BIA-ALCL.



                                              - 23 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 24 of 29 PageID: 24



       79.     This defect proximately caused Plaintiffs’ injuries. When the BIOCELL©

implants are surgically placed in the body, the textured surface disrupts the body’s normal

healing process and was thought to result in scar tissue that was less firm than that produced by

smooth-walled implants. However, it is believed that the BIOCELL© implants’ textured surface

creates an implant-induced chronic inflammation that results in injury to the structure of cells in

and around the implant.9 Plaintiffs and Class members have sustained such cellular damage as a

result of the BIOCELL© implants, and a currently unknown number of such Class members will

go on to develop BIA-ALCL as a result of this damage and neoplastic transformation.

       80.     Plaintiffs and Class members have also been injured by undergoing a surgery and

implantation of a medical device and invasive diagnostic procedures, and in some cases an

explant procedure, that they would not have had done if they were made aware of the true risks

posed by the BIOCELL© implants.

       81.     Plaintiffs and the Class suffered damages in an amount to be determined at trial.

                                             COUNT II
                                           NEGLIGENCE
                                         On Behalf of the Class

       82.     Plaintiffs and the Class incorporate by reference all preceding paragraphs.

       83.     Defendants owed Plaintiffs and Class Members a duty of care and to warn of any

risks associated with the recalled BIOCELL© implants. Defendants knew or should have known

of the true risks with BIOCELL© implants but failed to warn Plaintiffs, Class members, and their

physicians by not submitting accurate adverse action reports. By submitting misleading adverse



9
  George EV, Pharm J, Houston C, et al., Breast implant-associated ALK-negative anaplastic
large cell lymphoma: a case report and discussion of possible pathogenesis. Int J Clin Exp
Pathol. 2013;6; Bizjak M, Selmi C, Praprotnik S, et al., Silicone implants and lymphoma: the
role of inflammation. J Autoimmun. 2015;65:64–73.


                                              - 24 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 25 of 29 PageID: 25



event reports, and concealing the risks associated with the recalled BIOCELL© implants,

Defendants negligently violated their duty of care to Plaintiffs and Class Members and their

doctors.

       84.     Defendants’ breach of duty caused Plaintiffs and Class members damages in the

form of surgical costs of removal of the products and/or the surgical and diagnostic fees and

medical monitoring and invasive diagnostic procedures associated with retention of the products.

       85.     Plaintiffs and Class members would not have purchased, chosen, and/or paid for

all or part of the BIOCELL© implants had they known that they would be exposed to the risk of

developing BIA-ALCL.

       86.     Plaintiffs and the Class suffered damages in an amount to be determined at trial.


                                             COUNT III
                                    UNJUST ENRICHMENT
                              On Behalf of the Class (In the Alternative)

       87.     Plaintiffs and the Class incorporate by reference all preceding paragraphs.

       88.     Plaintiffs and the Class members conferred a tangible and material economic

benefit upon Defendants by purchasing recalled BIOCELL© implants from 2006 through July 24,

2019. Plaintiffs and Class members would not have purchased, chosen and/or paid for all or part

of BIOCELL© had they known that they would be exposed to the risk of developing BIA-ALCL,

while Defendants refuse to compensate them for the surgical costs of removal of the products

and/or compensate them sufficiently for the surgical and diagnostic fees and medical monitoring

and invasive diagnostic procedures associated with retention of the products. Under these

circumstances, it would be unjust and inequitable for Defendants to retain the economic benefits

they received at the expense of Plaintiffs and the Class.




                                               - 25 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 26 of 29 PageID: 26



       89.     Failing to require Defendants to provide remuneration under these circumstances

would result in Defendants being unjustly enriched at the expense of Plaintiffs and the Class

members who endure being exposed to the risk of developing a serious and deadly disease.

       90.     Defendants’ retention of the benefit conferred upon them by Plaintiffs and the

Class would be unjust and inequitable.

       91.     Plaintiffs and the Class suffered damages in an amount to be determined at trial.

                                           COUNT IV
                                      MEDICAL MONITORING
                                       On Behalf of the Class

       92.     Plaintiffs and the Class incorporate by reference all preceding paragraphs.

       93.     Due to Defendants’ actions and inactions in violation of federal law,

medical monitoring is, to a reasonable degree of medical certainty, necessary in order to

diagnose properly the warning signs of BIA-ALCL.

       94.     Plaintiffs and the Class are thus entitled to have Defendants pay for the costs of

ongoing medical monitoring.


                                            COUNT V
                                ILLINOIS CONSUMER FRAUD ACT
                                  On Behalf of the Illinois Subclass

       95.     Plaintiffs and the Illinois Subclass incorporate by reference all preceding

paragraphs.

       96.     Defendants engaged in unlawful, unfair, and deceptive acts and practices, with

respect to the sale and advertisement of the products purchased by Plaintiffs and Illinois Subclass

Members, in violation of 815 ILCS § 505/2, including by concealing the true risks of the

BIOCELL© implants and failing to comply with federal law. These injuries outweigh any

benefits to consumers or to competition.

                                              - 26 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 27 of 29 PageID: 27



         97.    The above unfair and deceptive practices and acts by Defendants were immoral,

unethical, oppressive, and unscrupulous.

         98.    Defendants’ actions were negligent, knowing and willful, and/or wanton and

reckless with respect to the rights of Plaintiffs and the Illinois Subclass members.

         99.    Plaintiffs and Illinois Subclass members would not have purchased, chosen,

and/or paid for all or part of BIOCELL© had they known that they would be exposed to the risk

of developing BIA-ALCL.

         100.   As a direct and proximate result of Defendants’ deceptive acts and practices,

Plaintiffs and Illinois Class Members suffered an ascertainable loss of money or property, real or

personal, as described above, including the present and future costs associated with removal of

the products and/or the surgical and diagnostic fees and medical monitoring associated with

retention of the products.

         101.   Plaintiffs and Illinois Subclass members seek relief under 815 ILCS § 505/10a,

including, but not limited to injunctive relief, damages, restitution, punitive damages and

attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs request, individually and on behalf of the Class, that this

Court:

                A.     determine that the claims alleged herein may be maintained as a class

action under Rule 23(a), (b)(2), and/or (b)(3) of the Federal Rules of Civil Procedure on behalf of

the Nationwide Class and Illinois Subclass defined above, and designate Plaintiffs as the class

representative and Plaintiffs’ counsel as counsel for the Nationwide Class and Illinois Subclass;




                                               - 27 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 28 of 29 PageID: 28



              B.      award equitable and injunctive relief, including but not limited to,

requiring Defendants to institute a medical monitoring program for Class Members, restitution,

and disgorgement of profits;

              C.      award all actual, general, special, incidental, punitive, and consequential

damages to which Plaintiffs and Class members are entitled;

              D.      award pre-judgment and post-judgment interest on such monetary relief;

              E.      award reasonable attorneys’ fees and costs; and

              F.      grant such further and other relief that this Court deems appropriate.

                                        JURY DEMAND

       Plaintiffs and the Class demand a trial by jury on all issues so triable.

Dated: August 16, 2019
                                                  /s/ Matthew D. Schelkopf
                                                  SAUDER SCHELKOPF LLC
                                                  Joseph G. Sauder
                                                  Matthew D. Schelkopf
                                                  Joseph B. Kenney
                                                  Lori G. Kier
                                                  555 Lancaster Avenue
                                                  Berwyn, PA 19312
                                                  Tel.: 888.711.9975
                                                  Email: jgs@sstriallawyers.com
                                                          mds@sstriallawyers.com
                                                          jbk@sstriallawyers.com
                                                          lgk@sstriallawyers.com


                                                  BERGER MONTAGUE PC
                                                  Shanon J. Carson
                                                  Barbara A. Podell
                                                  Jeffrey L. Osterwise
                                                  1818 Market Street, Suite 3600
                                                  Philadelphia, PA 19103
                                                  Tel.: 215/875-3000
                                                  Fax:    215/875-4604
                                                  Email: scarson@bm.net
                                                          bpodell@bm.net

                                               - 28 -
Case 2:19-cv-16784-SDW-LDW Document 1 Filed 08/16/19 Page 29 of 29 PageID: 29



                                              josterwise@bm.net

                                      BERGER MONTAGUE PC
                                      John Albanese
                                      43 SE Main Street
                                      Suite 505
                                      Minneapolis, MN 55414
                                      Tel: (612) 654-5997
                                      Email: jalbanese@bm.net


                                      MAZIE SLATER KATZ & FREEMAN, LLC
                                      Adam M. Slater
                                      David A. Mazie
                                      Matthew R. Mendelsohn
                                      103 Eisenhower Parkway
                                      Roseland, NJ 07068
                                      Tel.: 973-228-9898
                                      Fax: 973-228-0303
                                      Email: aslater@mazieslater.com
                                       dmazie@mazieslater.com
                                       mrm@mazieslater.com

                                      Attorneys for Plaintiffs and the Class




                                    - 29 -
